Name: 2006/62/EC: Council Decision of 23 January 2006 enabling countries covered by the European Neighbourhood Policy, as well as Russia, to benefit from the Technical Assistance and Information Exchange (TAIEX) Programme
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  EU finance;  information and information processing
 Date Published: 2006-02-04; 2006-09-29

 4.2.2006 EN Official Journal of the European Union L 32/80 COUNCIL DECISION of 23 January 2006 enabling countries covered by the European Neighbourhood Policy, as well as Russia, to benefit from the Technical Assistance and Information Exchange (TAIEX) Programme (2006/62/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 181a(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) In the area of pre-accession aid, centralised indirect management has proved a valuable tool in the past, in particular concerning the operations of the Office for Technical Assistance and Information Exchange (TAIEX). (2) The European Neighbourhood Policys (ENP) objective, as stated in the Commissions Strategy Paper adopted in May 2004, is to share the benefits of the European Unions 2004 enlargement with neighbouring countries and to use some of the instruments and experience gained during the enlargement process to bring partner countries closer to the European Union, aiming at gradual economic integration and a deepening of political cooperation. The European Neighbourhood countries should therefore be able to benefit from TAIEX. (3) At the 15th EU-Russia Summit on 10 May 2005, the EU and Russia adopted roadmaps for the creation of four common spaces which set out objectives similar to those of the ENP, namely to intensify bilateral cooperation and to pursue regulatory convergence and legislative approximation towards higher standards. (4) Russia will be eligible for funding under the future European Neighbourhood and Partnership Instrument (ENPI). (5) Article 54(2) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (the Financial Regulation) allows for the implementation of the Community budget through centralised indirect management and sets specific requirements for implementation, provided this is authorised by the basic act of the programme. (6) A harmonised implementation of the assistance through TAIEX is necessary. This Decision should therefore follow the same approach as Council Regulation (EEC) No 3906/89 of 18 December 1989 on economic aid to certain countries of central and eastern Europe (3) (Phare), Council Regulation (EC) No 2666/2000 of 5 December 2000 on assistance for Albania, Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia (4) (CARDS) and Council Regulation (EC) No 2500/2001 of 17 December 2001 concerning pre-accession financial assistance for Turkey (5). (7) Part of the actions of Council Regulation (EC, Euratom) No 99/2000 of 29 December 1999 concerning the provision of assistance to the partner States in eastern Europe and central Asia (6) falls within the scope of the Treaty establishing the European Atomic Energy Community (Euratom Treaty). Such parts are not concerned by this Decision, HAS DECIDED AS FOLLOWS: Article 1 The purpose of this Decision is to enable countries covered by the European Neighbourhood Policy, as well as Russia, particularly those with action plans or roadmaps under implementation, to benefit from assistance through TAIEX, which will provide targeted technical assistance to aid the partner countries in understanding and drafting legislation related to the action plans and to help them with implementation and enforcement. Article 2 For the purposes of implementing Council Regulation (EC) No 1488/96 of 23 July 1996 on financial and technical measures to accompany the reform of economic and social structures in the framework of the Euro-Mediterranean partnership (MEDA) (7) and Regulation (EC, Euratom) No 99/2000, the Commission may, in accordance with Article 54(2) of the Financial Regulation, decide to entrust tasks of public authority and, in particular, budget implementation tasks following from such decision to the body implementing the TAIEX programme implemented under Regulation (EEC) No 3906/89, Regulation (EC) No 2666/2000 and Regulation (EC) No 2500/2001. Article 3 This Decision shall not apply to those parts of actions implemented pursuant to Regulation (EC, Euratom) No 99/2000 that fall within the scope of the Euratom Treaty. Article 4 Activities authorised by this Decision shall be financed from budget heading 19 06 01 Assistance to partner countries in eastern Europe and central Asia, and the associated budget heading for administrative costs 19 01 04 07, and budget heading 19 08 02 01 MEDA (measures to accompany the reforms to the economic and social structures in the Mediterranean non-member countries) and the associated budget heading for administrative costs 19 01 04 06. Done at Brussels, 23 January 2006. For the Council The President J. PRÃ LL (1) Not yet published in the Official Journal. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 375, 23.12.1989, p. 11. Regulation as last amended by Regulation (EC) No 2257/2004 (OJ L 389, 30.12.2004, p. 1). (4) OJ L 306, 7.12.2000, p. 1. Regulation as last amended by Regulation (EC) No 2112/2005 (OJ L 344, 27.12.2005, p. 23). (5) OJ L 342, 27.12.2001, p. 1. Regulation as last amended by Regulation (EC) No 2112/2005. (6) OJ L 12, 18.1.2000, p. 1. (7) OJ L 189, 30.7.1996, p. 1. Regulation as last amended by Regulation (EC) No 2112/2005.